DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/28/21, 11/30/21, and 7/26/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polymeric layer over the protective layer (in at least claims 2 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 17, and 20 are objected to because of the following informalities:  
In claims 3, 17, and 20, change “at least one of” to - - at least one of the group of - - to resolve the grammatical incongruity of the phrase “at least one of” and the conjunction “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 16 state performing the second etching process comprises forming a “polymeric layer over the protective layer.”  However, the Specification only describes a polymeric layer as an alternative to a protective layer (see e.g., Spec at [0004], [0035]).  Furthermore, the Drawings do not illustrate a polymeric layer over the protective layer (132, Fig. 4).  Thus, there is no support in the Specification nor in the Drawings for the second etching process comprising “a polymeric layer over the protective layer” as required for claims 2 and 16.
Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 state performing the second etching process comprises forming a “polymeric layer over the protective layer.”  It is unclear to the examiner what is meant by this phrase because the Specification only describes a polymeric layer as an alternative to a protective layer (see e.g., Spec at [0004], [0035]).  A stacked polymeric layer and protective layer structure is not described in the Specification nor illustrated in the Drawings (see Drawing objection above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-19 of U.S. Patent No. 11,062,913 B2. 
Claim 1 of the instant application generally corresponds to claims 1, 4, and 8 of the ‘913 patent.  However, claims 1 and 8 of the ‘913 patent do not disclose the following:
The deposition gas has a higher carbon to fluorine ration than the etching gas; and,
The second bias voltage (of the forming of the protective layer) is smaller than the first bias voltage (of the first etching process).
Regarding (a), it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gas flow ratios such that the deposition gas a higher carbon to fluorine ration than the etching gas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding (b), it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the second bias voltage to be smaller than the first bias voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 3 of the instant application corresponds with claim 8 of the ‘913 patent.
Claim 4 of the instant application corresponds with claim 13 of the ‘913 patent.
Claim 5 of the instant application corresponds with claim 2 of the ‘913 patent.
Claim 6 of the instant application corresponds with claim 5 of the ‘913 patent.
Claim 7 of the instant application corresponds with claim 6 of the ‘913 patent.
Claim 8 of the instant application corresponds with claim 7 of the ‘913 patent.
Claim 9 of the instant application corresponds with claim 8 of the ‘913 patent.
Claim 10 of the instant application corresponds with claim 10 of the ‘913 patent.
Claim 11 of the instant application corresponds with claim 11 of the ‘913 patent.
Claim 12 of the instant application corresponds with claim 12 of the ‘913 patent.
Claim 13 of the instant application corresponds with claim 13 of the ‘913 patent.
Claim 14 of the instant application corresponds with claim 14 of the ‘913 patent.
Claim 15 of the instant application generally corresponds with claims 15 and 18 of the ‘913 patent.  However, claims 15 and 18 of the ‘913 patent do not disclose the following:
The deposition gas has a higher carbon to fluorine ration than the etching gas; and,
The second bias voltage (of the forming of the protective layer) is smaller than the first bias voltage (of the first etching process).
Regarding (a), it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gas flow ratios such that the deposition gas a higher carbon to fluorine ration than the etching gas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding (b), it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the second bias voltage to be smaller than the first bias voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 17 of the instant application corresponds with claim 18 of the ‘913 patent.
Claim 18 of the instant application corresponds with claim 16 of the ‘913 patent.
Claim 19 of the instant application corresponds with claims 19 and 15 of the ‘913 patent.
However, claims 19 and 15 of the ‘913 patent do not disclose the following:
The deposition gas has a higher carbon to fluorine ration than the etching gas; and,
The second bias voltage (of the forming of the protective layer) is smaller than the first bias voltage (of the first etching process).
Regarding (a), it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gas flow ratios such that the deposition gas a higher carbon to fluorine ration than the etching gas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding (b), it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the second bias voltage to be smaller than the first bias voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 20 of the instant application corresponds with claims 19 and 15 of the ‘913 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         7/29/2022